Per Curiam. Exceptions taken to the action of the court in civil causes, during the progress of a trial, ought in strictness to be preserved by tendering a bill of exceptions, at the time of the ruling of the court upon the point; but as the practice of preserving every exception by a bill, as the trial proceeds, is productive of great delay and inconvenience, the courts have sanctioned the practice, allowing a party after the conclusion of the trial, to present one bill of exceptions, wherein is embodied all the rulings of the court to which an exception was taken, at the time when the opinion of the court was announced. And now courts have the unquéstioned power by an order entered of record in the cause, to extend the time for the presenting of such bill to a given time in vacation, or to a succeeding term of court. Brownfield v. Brownfield, 58 Ill. 152; Goodrich v. Cook, 81 Ill. 41; but in all cases when prepared, signed and sealed, the bill must appear to have been taken and signed at the trial. Evans v. Fisher, 5 Gilm. 453. A party therefore does not forfeit his right to preserve his exceptions to the opinion of the court, from the fact alone that he does not at the time of taking such exception, incorporate it in a bill, and present it to the court to be signed and- sealed during the progress of the trial, provided he shall obtain from the court an order permitting him to present a bill at some future time. Such order, when entered of record in term time, operates as an extension of the time limited by the stricter practice, and a party who has asked for and obtained the order, should show that he has complied therewith in presenting his bill within the time granted to him for such purpose, before he can demand, as a matter of right, that the judge who tried the cause, should sign a bill presented to him after the trial is concluded. It being admitted upon the record here, that the bill of exceptions was not presented within the time fixed by the order of court, the respondent was under no legal obligation to make the same a part of the record in that cause, by signing and sealing it, nor does the fact that counsel had agreed that it was correct to impose such obligation upon him, as he must determine its correctness for himself, under the solemnities of his official oath. Being of the opinion that the answer filed herein shows a sufficient excuse in law for the refusal of Judge Blades to sign the bill, the demurrer thereto must be overruled, and a mandamus refused. Mandamus refused.